Citation Nr: 1716463	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  12-20 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include bipolar disorder.


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel











INTRODUCTION

The Veteran served on active duty from September 1979 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In November 2015, the Board remanded the claim to schedule the Veteran for a hearing, per his request.  The hearing was scheduled for July 2016.  The Veteran failed to appear for the hearing and has not provided a reason for his failure to appear nor requested that it be rescheduled.  Therefore, the Board finds that the request for a hearing has been withdrawn.

The case was remanded again in July 2016 for additional development.  As discussed in more detail below, the Board finds there was not substantial compliance with its remand orders, and another remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claim for entitlement to service connection for a psychiatric disability, to include bipolar disorder, was previously remanded in July 2016 for specific actions, to include scheduling a VA mental health examination and obtaining a medical opinion as to whether the cause or etiology of the Veteran's psychiatric disability is attributable to any disease or incident incurred during service.

In November 2016, the Veteran underwent a VA mental disorders examination.  The examiner found that it was less likely than not that the Veteran's bipolar disorder was incurred in or caused during service because there was not enough evidence in the Veteran's service treatment records (STRs) to establish a nexus.  However, the examiner did not address the Veteran's obesity documented in service, his reports of in-service feelings of highs and lows, mania and depression leading to excessive eating and weight gain, or his reports of self-medicating with alcohol and drugs in service, as was requested in the Board's remand directives.

The Board is obligated by law to ensure compliance with remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  In this case, the VA examiner did not follow the explicit instructions of the July 2016 remand, and the Board finds that this opinion is inadequate for adjudication purposes.  Thus, the claim must again be remanded in order to obtain an addendum VA opinion that adequately addresses the Veteran's contentions.

Additionally, a review of the Veteran's STRs reveals an entry dated October 21, 1981 which indicates he was referred to Community Mental Health for an evaluation of his mental status.  The entry indicates he "appears not to have a personality disorder."  The Veteran's mental status was noted to be clear and he was returned to duty.  However, no mental health records have been obtained and associated with the claims file.  On remand, the AOJ should contact all appropriate repositories for mental health records, which are often kept separately from STRs.

Accordingly, the case is REMANDED for the following action:

1.  Contact any appropriate repository to make a specific request for all mental health treatment and evaluations (mental health jacket) that the Veteran received during his period of service from September 1979 to September 1982.  There is a reference in the service treatment records of treatment at the Community Mental Health Activity, 9th Inf Div Mental Hygiene, Fort Lewis, Washington in October 1981.  The AOJ is advised that a generic request for service treatment records related to this period of service will not suffice.  A specific request must be made for the mental health records.  If the records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  

2.  After completing the above development, return the claims file, including a copy of this remand, to the VA examiner who conducted the November 2016 examination for an addendum opinion.  If the November 2016 VA examiner is unavailable, the claims file should be forwarded to another qualified examiner.  If it is determined an additional examination of the Veteran is necessary, one is to be arranged.  The entire file must be reviewed by the examiner.  After reviewing the record, the examiner is asked to provide responses to the following:

a)  The examiner should diagnose all psychiatric disorders currently shown, to include bipolar disorder, personality disorder, depression and anxiety.

b)  If personality disorder is diagnosed, please determine if it is at least as likely as not (50 percent or greater probability) that it pre-existed the Veteran's entrance into service.  If so, was the personality disorder subjected to a superimposed disease or injury in service that resulted in a current acquired psychiatric disorder?

c)  For any currently diagnosed psychiatric disability, please determine whether it is at least as likely as not (50 percent or greater probability) that each psychiatric disability had its onset in service or is otherwise related to service.  Please address all relevant evidence, specifically to include: i) a September 1979 service treatment record showing evaluation of the Veteran for questionable obesity, with subsequent records showing participation in the overweight program; (ii) an October 1981 service medical record showing referral by his commander for mental evaluation with suspicion of a personality disorder and any supporting records relating to this mental health evaluation; (iii) the Veteran's reports of in-service feelings of highs and lows, mania and depression leading to excessive eating and weight gain, as well as reports of self-medicating with alcohol and drugs during service, and being court-martialed, as detailed in the Veteran's May 2012 substantive appeal and his April 2013 statement; and (iv) any relevant service personnel records.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it. 

The examiner should include in the report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should sot state, and further explain why it is not feasible to provide a medical opinion.

3.  Thereafter, the AOJ should review the claims file to ensure the foregoing requested development has been completed.  In particular, the requested medical opinions should be reviewed to ensure they are responsive and in complete compliance with the directives of this remand.  If not, appropriate corrective action should be taken.

4.  After completing the aforementioned, and conducting any additional development deemed necessary, readjudicate the Veteran's claim in light of all additional evidence received.  If the benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






